                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


HERMAN CHANDLER, JR.
                                                                       CIVIL ACTION

VERSUS
                                                                       18-353-SDD-RLB

RYDER TRUCK RENTAL, INC., ET AL.


                                         RULING

        The Court has carefully considered the Petition,1 the record, the law applicable to

this action, and the Report and Recommendation2 of United States Magistrate Judge

Richard L. Bourgeois, Jr. dated June 13, 2019, to which an objection3 was filed and also

reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein. However, having considered the

objection, and in the interest of justice, the Court hereby grants Plaintiff thirty (30) days

from the date of this Order to perfect service on Nathan Johnson.

        IT IS ORDERED, the Plaintiff’s claims against Defendant, Heberto Balbuena, are

hereby DISMISSED without prejudice, pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure and Local Rule 41(b)(1)(A).




1
  Rec. Doc. 1.
2
  Rec. Doc. 74.
3
  Rec. Doc. 75.
      IT IS FURTHER OREDERED that the Plaintiff is hereby granted leave of thirty (30)

days from the date of this Order to perfect service on Nathan Johnson or suffer dismissal

as recommended in the Report and Recommendation of the Magistrate Judge (Rec. Doc.

74)

      Baton Rouge, Louisiana the 9th day of July, 2019.




                                                 S
                                          ____________________________________
                                          SHELLY D. DICK, CHIEF DISTRICT JUDGE
                                          MIDDLE DISTRICT OF LOUISIANA
